Title: From Thomas Jefferson to Thomas Pinckney, 6 November 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Sir
Philadelphia Nov. 6. 1792.

I wrote you last on the 12th. of Octob. since which I have received yours of Aug. 29. with the papers and pamphlets accompanying it. I inclose you now the copy of a letter from Mr. Pintard our Consul at Madeira, exhibiting another attempt at the practice on which I wrote to you in my last, made by Capt. Hargood of the British frigate Hyaena to take Seamen from on board an American vessel bound to the E. Indies. It is unnecessary to develope to you the inconveniences of this conduct, and the impossibility of letting it go on. I hope you will be able to make the British ministry sensible of the necessity of punishing the past and preventing the future.
Congress met yesterday, and the President will meet them to-day. In his speech, which will be in the newspapers accompanying this, you will see a detail of the important objects which are likely to occupy this session.—We are in some danger of an Indian war on our Southern quarter, and have reason to believe it has been encouraged by some Spanish officers in that part. We trust it has not been with the approbation of their government. Having been long without an opportunity of writing to Colo. Humphreys by any direct conveyance, I trouble you with a letter to be forwarded to him by the packet. The one inclosed to Messrs. Carmichael and Short being of peculiar importance, I must beg your endeavors to find some conveyance for it in which you shall have full confidence. It had better go late, in order to go secretly and safely.—The other letters inclosed are recommended to your care, and I have the honor to be with sentiments of sincere & high esteem & respect, Dear Sir Your most obedient & most humble servt

Th: Jefferson


P.S. Nov. 9. 1792. A direct conveyance to Lisbon occurring, the letter for Colo. Humphreys is sent by that.


Th:J

